     Case: 1:17-cv-03176 Document #: 141 Filed: 01/25/19 Page 1 of 1 PageID #:1388



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS

Liberty Surplus Insurance Corp., et al.,      )
                                              )         Case No: 17 C 3176
v.                                            )
                                              )         Chief Judge Ruben Castillo
Custom Building Products                      )



                                             ORDER

On January 24, 2019, Defendant Custom Building Products (“CBP”) filed a Motion for Summary
Judgment on Count VI – Negligent Misrepresentation (R. 139). The Court has carefully reviewed
CBP’s motion and denies it without prejudice for failure to file a statement of material facts in
accordance with Northern District of Illinois Local Rule 56.1. The Court notes that CBP further
failed to comply with the Local Rules by failing to notice its motion for presentment. See N.D.
ILL. L.R. 5.3.

Under Local Rule 56.1(a), a motion for summary judgment must be supported not only by a
memorandum of law, but also by “a statement of material facts as to which the moving party
contends there is no genuine issue and that entitle the moving party to a judgment as a matter of
law, and that also includes” a description of the parties and all facts supporting the court’s venue
and jurisdiction. N.D. ILL. L.R. 56.1(a). The rule further specifies the format of the statement, and
the manner in which it must be supported. Id. Because CBP failed to file a statement of material
facts, its motion for summary judgment (R. 139) is DENIED.

CBP is granted leave, however, to renew its motion by filing a properly supported one in
compliance with the Federal and Local Rules by January 29, 2019. Given the upcoming trial in
this matter, the renewed motion need not be noticed for presentment. Plaintiff’s response to the
renewed motion, if any, is due February 6, 2019. No reply is necessary.




Dated: January 25, 2019                           /s/
                                                        Chief Judge Ruben Castillo
